Citation Nr: 0842556	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  95-11 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for chronic lumbar 
syndrome, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to April 
1976, from May 1989 to September 1989, from October 1989 to 
March 1990, and from April 1990 to August 1991 with 
additional periods of active duty for training and/or 
inactive duty training.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1994 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 10 percent 
evaluation for the service-connected chronic lumbar syndrome.  
In June 1996, the RO granted a 20 percent evaluation.  In a 
March 1998 Board decision, the Board granted a 40 percent 
evaluation but denied an evaluation in excess of 40 percent 
for chronic lumbar syndrome.

The veteran appealed the March 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2000 Order, the Court vacated the Board decision 
as to the denial of the evaluation in excess of 40 percent, 
stating that the Court had been placed on notice that there 
was evidence in VA's possession that might be relevant to the 
veteran's claim for an increased evaluation, and for the 
Board's failure to address whether the veteran warranted an 
extraschedular evaluation.  

In September 2000, when the case was returned to the Board, 
it remanded the claim for additional development and 
adjudicative action consistent with the Court's March 2000 
Order.  The Board remanded the claim again in August 2003 for 
additional development and adjudicative action.

In July 2005 the Board denied the veteran's claim of 
entitlement to an evaluation in excess of 40 percent 
disabling for chronic lumbar syndrome.  The veteran appealed 
the July 2005 Board decision to the Court.  In a May 2008 
decision, the Court vacated and remanded the Board's 
decision, stating that the Board failed to provide sufficient 
reasons and bases in its decision in addressing the veteran's 
functional loss due to pain.  Specifically, the Court stated 
that the medical opinion of the VA examiner failed to 
quantify the veteran's additional functional loss due to pain 
with any degree of medical certainty and the Board failed to 
identify any other medical evidence of record suggesting that 
the veteran's 40 percent disabling evaluation sufficiently 
contemplated the veteran's functional loss due to pain.

In written argument dated in November 2008, the veteran's 
accredited representative raised the issue of entitlement to 
a total disability evaluation based on individual 
unemployability (TDIU).  As this matter is not currently 
developed or certified for appellate review, it is referred 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to an evaluation in excess of 
40 percent disabling for chronic lumbar syndrome.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).

A review of the claims folder reveals that the veteran was 
granted Social Security Disability Insurance benefits in 1992 
for his back condition.  However, the records regarding this 
grant of benefits have not been associated with the claims 
folder and the record contains no indication that any attempt 
was made to obtain the veteran's complete Social Security 
Administration (SSA) record.  Because SSA records are 
potentially relevant to the Board's determination, VA is 
obliged to attempt to obtain and consider those records.  38 
U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2007); see also Voerth v. West, 13 Vet.App. 117, 121 (1999); 
Baker v. West, 11 Vet.App. 163, 169 (1998) (when VA put on 
notice of SSA records prior to issuance of final decision, 
Board must seek to obtain records); Hayes v. Brown, 9 Vet. 
App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet.App. 
363, 370 (1992) (VA has statutory duty to acquire both SSA 
decision and supporting medical records pertinent to claim); 
Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Accordingly, this appeal must be remanded to obtain the 
veteran's complete SSA record.

In addition, the Board notes that the veteran receives 
continuous treatment at the VA Medical Center in Biloxi, 
Mississippi, for his back condition.  A review of the claims 
folder reveals that the most recent medical treatment record 
associated with the claims folder from the Biloxi VA Medical 
Center is dated in February 2007.  As such, the claim must be 
remanded for the veteran's medical treatment records at the 
Biloxi VA Medical Center dated since February 2007 to be 
obtained an associated with the claims folder.

In January 2005 the veteran was afforded a VA C&P spine 
examination.  The veteran reported constant back pain that is 
exacerbated by bending and lifting.  He indicated that the 
pain radiates down the right leg to the knee and down the 
left leg to the ankle.  He stated that he does not have any 
bladder or bowel involvement and describes an area of 
numbness and tingling over the front of his thighs.  The 
veteran described incapacitating episodes of pain; however, 
he had not been prescribed periods of bed rest.  Upon 
examination the veteran was noted to be able to stand erect.  
No spasm or tenderness of the back was noted.  The range of 
motion of the spine was reported as 50 degrees of flexion, 20 
degrees of extension, and 30 degrees of right and left 
rotation.  On neurological examination there were no strength 
deficits in the lower extremities and reflexes and sensation 
of the lower extremities was normal.  There was no radicular 
pain noted with the straight leg raising examination in 
either leg.  The examiner indicated that there was no 
additional limitation of motion with repetitive motion.  
However, the examiner stated that pain could further limit 
functional ability during a flare-up and that this additional 
limitation of functional ability could not be quantified with 
any degree of medical certainty.

In April 2007 the veteran was afforded a VA C&P examination.  
Upon examination the range of motion of the veteran's spine 
was measured at 60 degrees of forward flexion, 20 degrees of 
extension, 20 degrees of left and right lateral flexion, and 
30 degrees of lateral rotation.  The examiner indicated that 
these results were obtained with suboptimal effort.  The 
thoracolumbar spine was nontender to palpation.  Sensory 
examination was symmetrical and equal in all areas to 
pinprick, dull and light touch with subjective dysesthesia to 
the thighs bilaterally.  Deep tendon reflexes were symmetric 
and equal bilaterally.  The straight leg raise was negative 
bilaterally.  The examiner diagnosed the veteran with chronic 
lumbar syndrome with diffuse lumbar degenerative disc disease 
and mild progression of spondylosis.  The examiner rendered 
the opinion that additional limitation of function due to 
repetitive use or flare-ups could not be determined without 
resorting to mere speculation.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2008).  However, where a medical examination 
does not contain sufficient detail to decide the claim on 
appeal, the Board must return the report as inadequate for 
evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 
(1996); 38 C.F.R. § 4.2 (2008).

As noted above, in the Court's May 2008 decision vacating and 
remanding the Board's July 2005 decision, the Court indicated 
that the medical opinion of the VA examiner in January 2005 
failed to quantify the veteran's functional loss with any 
degree of medical certainty and the Board failed to identify 
any other medical evidence of record suggesting that the 
veteran's 40 percent disabling evaluation sufficiently 
contemplated the veteran's functional loss due to pain.  
Accordingly, as the April 2007 examination did not provide an 
opinion quantifying the veteran's functional loss with any 
degree of medical certainty, the claim must be remanded for 
the veteran to be afforded a VA C&P examination and for an 
opinion to be rendered quantifying the veteran's additional 
loss of motion during flare-ups.

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the veteran must be informed in 
writing.

2.  Attempt to obtain VA medical records 
pertaining to the veteran that are dated 
since February 2007.  Any additional 
pertinent records identified by the 
veteran during the course of the remand 
should also be obtained and associated 
with the claims file, following the 
receipt of any necessary authorizations 
from the veteran.

3.  After completion of the above, the 
veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and severity of his chronic lumbar 
syndrome.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should note in the examination report 
that the claims folder and the remand 
have been reviewed.  All indicated tests 
and studies should be performed.  The 
examiner should report the ranges of 
flexion and extension.  The examiner 
should also state whether the disability 
is manifested by weakened movement, 
excess fatigability, incoordination or 
pain on movement.  These determinations 
should be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, incoordination, or pain.  
In preparing an opinion the examiner 
should comment upon the examination 
reports dated in January 2005 and April 
2007.  The examiner must provide a 
complete rationale for any stated 
opinion.

4.  Thereafter, readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted in full, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




